Welker, J.,
charged the jury, among other matters: 1. That dogs upon a farm, being regarded as domestic animals, are presumed not to be vicious, or have bad and dangerous habits, and the owner or harborer is not liable for their vicious acts unless he had knowledge of such vicious *318character. Nor is he to be regarded an absolute insurer that they will not become vicious, and contract habits of pursuing or chasing passers on adjacent highways.
2. That the owner or harborer of a dog, known to him to be in the habit of barking at and chasing persons or horses on the road adjoining his premises, but without knowledge that injury had been done thereby, or such act of the dog in so doing as would be likely to produce injury, is only required to exercise reasonable and ordinary care to prevent injury being done by such dog to passengers along the road. This ordinary care is such as a reasonably prudent person would or should exercise under like circumstances. Failing to exercise such ordinary care and diligence would be negligence, for which such owner or harborer would be liable, if injury is done by such dog.
3. But if the owner or harborer has knowledge that his dog has been in the'habit of viciously chasing or pursuing passers-by in the public road adjacent to his premises, and injury has resulted therefrom, or his dog had been guilty of such acts, with reference to persons or teams passing along such highway, so that injury might have thereby resulted, then, with such knowledge, it would be the duty of such owner or harborer to take such necessary measures as would secure the public against danger from such future conduct and acts of the dog, and, failing to do so, would be liable for injuries committed or produced after such knowledge.
4. That Means, who was the owner of one of the dogs, would be liable with Craft, the harborer thereof, if he had the same knowledge, and w'ould be required to exercise the same care and diligence as the harborer; and that Craft, as the mere harborer of such dog, with the knowledge before stated, would also be liable for. injuries caused by him.
5. That if the injury which produced the death of Mrs. Shaw, was occasioned solely by the carelessness of the driver of the buggy,—her husband,—the defendants cannot be held liable for the injury thus produced. If, however, her husband’s negligence only contributed to the injury,, then his negligence cannot be attributed to the intestate, and must not be regarded as her negligence, so as to defeat this action, where the negligence of the defendants directly contributed to the injury.
Verdict for the plaintiff. Damages,' $1,500.